DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The paragraphs of US Publication 20170368584 referred to by Applicant in the 5/24/2021 response (at page 6) have been considered.  Compliance with the information disclosure rules is not a threshold requirement to have information considered when submitted by applicant to support an argument being made in a reply to an Office action. However, consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
No limitation is  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The term ‘ceramic’ is understood to have its plain meaning, such as that found in Hawley (page 183 of The Condensed Chemical Dictionary).  Most notably oxide-based glasses are encompassed by the word ‘ceramic’. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1, line 3: there is no antecedent basis for “the bottom of the melter”.  A melter can be considered to have plural bottoms, for example the sole of the melter and the bottom half of a melter.
Claim 1, line 2: it is unclear what is covered by the melting of cullet “solely” in the melter.  Examiner’s dictionary reports two definitions for “solely”: ‘without another’ and ‘to the exclusion of all else’.  Thus the plain meaning is that the melting of the cullet excludes melting of anything else.  However at the bottom of page 10 of the 5/24/2021 it is argued that Maugendre relates to melting in combination melter.  Examiner understands this argument to mean that there is a sole melter rather that a sole ingredient being melted.  However Examiner cannot find a dictionary definition of ‘solely’ that is commensurate with this. 
Claims 11-12 it is unclear what is meant by “a toroidal melt flow pattern”; there is no indication as to how one might determine whether a flow is toroidal or not.  One of ordinary skill understands that a toroid is a symmetrical three-dimensional solid.  Figure 1a is disclosed as being a representation of the toroidal flow pattern, but there is no indication in what way it represents anything about the pattern.  Anything can represent anything. For example a grapefruit can 
	 
Specification
As pointed out in MPEP 608.01(o): 
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. ** > See MPEP § 2111.01 and § 2173.05(a). < 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


2173.03    ** > Correspondence Between Specification and Claims < [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

** > The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under 35 U.S.C. 112, second paragraph, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art. See, e.g., Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any “time-consuming and difficult inquiry into indefiniteness.” Bancorp, 359 F.3d at 1373. Therefore, applicants are encouraged to use glossaries as a best practice in patent application preparation. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP §§ 608.01(o) and 2181(IV). Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of “the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body” was determined to be indefinite because the terms “first and second clamping members” and “clamp body” were found to be vague in light of the specification which showed no “clamp member” structure being “supported by the clamp body.” In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. Jan. 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an “opaque” appearance. Cohn, 438 F.2d at 993. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Cohn, 438 F.2d at 993. < 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis for the melting cullet ‘solely’ in the melter.
	As indicated above, examiner could not find any antecedent basis for the language and any support appears to be very unclear.  Thus it is deemed that a prima facie showing has been made of lack of clear support or antecedent basis.   The burden is now on applicant to demonstrate clear support or antecedent basis for the claim language.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161.

1. (Currently amended) A process for melting glass comprising: 
melting glass cullet solely in a submerged combustion melter comprising at least one submerged burner in the presence of oxygen to form a melt comprising a final raw material mix;


	See Maugendre col. 2, lines 39-56, col. 3, lines 44-54, and col. 6, lines 46-54.  Module B of Maugendre is the submerged combustion melter.  The melting of the cullet is understood to occur solely in module B because there is no indication that it melts anywhere else and because col. 3, lines 44-49 indicates the melting that occurs in module B would pose a risk of deteriorating other melters/modules.



 wherein the glass cullet comprises one or more of: 1) more than 1.2% by weight (wt.%) organics, 2) more than 3.5 wt.% boron oxide, and 3) more than 0.03 wt.% ceramics;


Maugendre meets the third option: the cullet comprises more than 0.03 wt% ceramic based contaminants.  Specifically the Maugendre cullet can be considered essentially a 100% ceramic-based contaminant.  Also more than 1.2 % organic contamination would have been prima facie obvious in view of col. 1, line 67, since the plastic-glass composite can be considered cullet.  Although it is unclear how much plastic is present it is inherently in the range of 0-100% plastic (i.e. organic contaminant).  This inherent range is encompasses the entire range covered by the claim (i.e. 1.2%-100%).  Since claim (overlaps) covers over 98% of the inherent range a prima facie case of obviousness exists.  The MPEP at 2144.05 indicates Office policy regarding the obviousness of overlapping ranges.  


 wherein the final raw material mix comprises 10-20 wt.% boron oxide and less than 1 wt.% ceramics.  


The final glass can be considered to be 100% of what it is and thus 100% pure and thus 0% contaminants.  Maugendre does not teach 10-20% boron oxide. But does disclose the glass can be used for making bottles (col. 1, line 14 and col. 6, line 54.  Kunert discloses (col. 1, lines 14-32) that it is known to make bottles using borosilicate glasses for the advantages of high thermal shock resistance and good chemical resistance.   Such borosilicate glass has about 13-14% boron oxide (col. 2, lines 7-15).  It would have been obvious to provide ingredients to the Maugendre process in such amounts such that the final composition is that disclosed by Kunert so as make bottles with high thermal shock resistance and good chemical resistance.  It would have been further obvious to recycle the bottles after they are used as well as those of a defective nature (as cullet) so as to save material costs and avoid costs associated with sending the bottles to landfill.
Smith is cited for showing a reasonable expectation of success: Col. 3, lines 16-26 shows using cullet can create difficulties while col. 4, lines 29-54 evidences that the difficulties are not impossible difficulties.  

Claim 4:  It would have been obvious to have no organics (other than the cullet itself) because none is necessary.  Col. 6, lines 52-53 indicate contamination of the cullet is optional.

Claims 5 and 19: Maugendre does not use to term “turbulent melt state” but does disclose (col. 1, line 60-64) strong convective stirring movements which result in rapid melting and a lower density melt (col. 2, lines 3-6).  It would have been obvious to perform routine experimentation to determine the optimal burner conditions for strong stirring movements so as have maximum melting speed.  The lower density corresponds to a larger volume.   It is unclear how Applicant’s invention could have any melt  volume if there is no submerged burner.  The MPEP at 2111.04 indicates ‘wherein’ clauses can be used to denote suggestions (optional features).  The 
‘wherein’ clause can be considered to be a suggestion because there is no requirement for having a glass melt at a lower level. 
Claim 6: any foam would be considered part of the melt or at least below the uppermost melt level.  Applicant’s disclosure refers to using a laser to detect the melt level; one would understand that this level would be the upper level of the foam. 
Claim  8 is met because all heat is recovered in accordance with the second law of thermodynamics.
Claim  9 is met because all heat is recovered in accordance with the second law of thermodynamics.  The “to preheat” is understood to be an intended use.  There is no step of preheating required.  
 	Claim 10 is clearly met because melt can be withdrawn only continuously 

or batchwise.  There is no other option.

Claims 14-15: see col. 1, lines 10-15 of Maugendre. 
Claims 16-17: It would have been obvious to use cullet that is 13-14 % boron oxide because that is the desired final composition.  See Smith col. 4, lines 29-54 which discloses melting 100% borosilicate cullet. 
Claim 18: col. 2, lines 63-66 of Kunert states the working temperature is about 1220 C.  It would have been obvious to remove the melt at a temperature of 1220 C because it is a suitable temperature for working the glass to its final form.  It would have been obvious to perform routine experimentation to determine the optimal temperatures to avoid extra costs for extra unnecessary heating and to ensure it can be formed into the desired final product.
Claim 22: See Smith col. 1, lines 15-22.  It would have been obvious to recycle any waste/defective glass from the process so as to reduce raw material costs.  Any glass made could be considered cullet. 

Claims 7 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 above, and further in view of Aube 5338329.
Maugendre does not teach the walls and the step of circulating water.  Aube teaches (col. 8, lines 58-62) to perform glass melting in a vessel with two steel walls and circulating water which results in a layer of protective (e.g. solidified) glass.  It would have been obvious to improve the Maugendre method by using steel walls with circulating water so as to create a protective layer: to protect the molten glass from being contaminated by the steel and/or to protect the steel from being attacked by the molten glass. 
Claim 21: is met because all heat is recovered in accordance with the second law of thermodynamics.

Claims 11-12 and 20 are is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 and further in view of Jeanvoine 7565819.
Claims 11-12: Maugendre does not disclose the flow pattern.  Maugendre discloses using the invention of WO 99/37591 at col. 2, lines 53-56. Examiner takes Official Notice that Jeanvoine is an English-language equivalent of WO-7565819.  Figure 1 of Jeanvoine depicts the flow patterns substantially as claimed.  One could simulate the flow in a computation fluid dynamic analysis showing a toroidal melt flow pattern as claimed because the upward flow from the burners could impart upward motion to molten glass, the upward moving glass would reach the top of the melt and tend to flow radially outward from the up-flow and upon reaching the boundaries of the furnace, would begin to flow downward, etc. The claim recites a single flow pattern in the analysis and does not preclude additional flow patterns or require any particular boundary conditions. It would have been obvious to have plural burners in the Maugendre melter to have a multiplied effect.  Plural burners would result in at least two flows toward each other because once the melt reaches the surface the melt would spread out in all directions, thus resulting in at least two flows converging (one from each of the burners).  The axis is merely a mental construct: no step of revolving anything around an axis is required.  One can hypothecate an axis in any location and at any direction. 
Claim 20: See figure 1 of Jeanvoine which shows 8 burners.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
The arguments point to [0033] for addressing the rejection of claims 11-12 for the indefinite phrase “toroidal melt flow pattern”.   Examiner fails to see much relevance in [0033] because this paragraph refers to a pattern with ‘major centrally inwardly convergent flows at the melt surface’ and Applicant’s figures 1a-1b do not appear to have such ‘major centrally inwardly convergent flows.  For example all of the vectors at the top surface of the right-half of the vector fields of figures 1a-1b are understood to be downwardly divergent.  Furthermore [0033] refers to a ‘vertically central axis of revolution’ suggesting axial symmetry whereas the vector fields as shown are understood to be asymmetrical due to a very large upward flow on the left side (from bottom to the top) whereas on the right side there is a small upward flow up only a portion of the depth.  Still further [0033] is describing a ‘preferred embodiment’ for the flow pattern, as such it is understood to not be a definition for “toroidal melt flow pattern”.  
It is further argued that figure 1a is a cross-section through an essentially circular submerged combustion melter.  Examiner disagrees because there is nothing in the disclosure indicating it to be such.  Figure 1a does not meet the requirements for a cross section, for example from 37 CFR 1.84 (h)(3): “A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken.”  Figure 1a fails to show any of the materials of the melter (e.g. walls, floor, burners).  It also lacks cross hatching or any other indication of being a cross-section.  Page 10, line 3 indicates figure 1a is representation of a pattern, not a melter. 
It is argued that a person will easily identify the toroid formed by the arrows and converge to the center of the melter.  This is not persuasive because there is no evidence or rationale to support this.  Examiner notes that one of ordinary skill understands that a toroid has axial symmetry: figures 1a appear to be devoid of anything suggestive of such symmetry.  The mismatch between the right and left upflows in figure 1a is a strong indication of asymmetry.  
  Even if one of ordinary skill would understand that the figures show the ‘melt goes up above and around the burners, converge to the center of the melter at the top of the melt and goes down again in the center of the melter’ one would not reasonably infer anything toroidal.  Examiner notes linear array of burners would be expected to have a cross-section similar to figure 1a.  Inferring a toroid/annular shape from a cross section would be like inferring a sphere from a cross-section of a cylinder.  
It is argued that Maugendre discloses the cullet is loaded into a combination melter and not solely into a submerged combustion melter.  This is not persuasive because the argument relies on semantics.  The fact that prior art uses the term ‘module’ rather than ‘melter’ does not change the nature of the steps disclosed.   Maugendre’s module B (e.g. module 2) is also a ‘submerged combustion melter.’  The fact that Maugendre also has melting of other materials in another melter/module does not diminish the fact that there is ‘melting glass cullet solely in a submerged combustion melter’ because the claim is comprising in nature and thus is open to other steps (including melting other materials in other melters). 
It is argued that Maugendre does not teach that ‘highly contaminated glass’ may be produced.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing ‘highly contaminated glass’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741